Name: Council Regulation (EEC) No 938/79 of 8 May 1979 on the supply of skimmed-milk powder to certain developing countries and specialized bodies under the 1979 food-aid programme
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 15 . 5 . 79 Official Journal of the European Communities No L 119/3 COUNCIL REGULATION (EEC) No 938/79 of 8 May 1979 on the supply of skimmed-milk powder to certain developing countries and specialized bodies under the 1979 food-aid programme THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 937/79 of 8 May 1979 laying down general rules for the supply of skimmed-milk powder to certain deve ­ loping countries and specialized bodies under the 1979 food-aid programme ('), and in particular Articles 3 and 7 thereof, Having regard to the proposal from the Commission , Whereas Council Regulation (EEC) No 937/79 provides for the supply of 150 000 tonnes of skim ­ med-milk powder ; whereas this quantity should be allocated among the various countries and bodies from which applications have been accepted and arran ­ gements for financing should be specified ; whereas 4 775 tonnes should be kept as a contingency reserve for future allocation , HAS ADOPTED THIS REGULATION : Article 1 The allocation and financing arrangements in respect of 150 000 tonnes of skimmed-milk powder to be supplied to certain developing countries and special ­ ized bodies under the 1979 food-aid programme, as provided for in Regulation (EEC) No 937/79 , are set out in the Annex . Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 8 May 1979 . For the Council The President P. BERNARD-REYMOND (') See page 1 of this Official Journal . No L 119 /4 Official Journal of the European Communities 15 . 5 . 79 ANNEX SKIMMED-MILK POWDER FOOD-AID PROGRAMME 1979 Recipient countries and bodies Quantities allocated (tonnes) Arrangements for financing COUNTRIES Afghanistan Angola Burma Central African Empire Chad Ecuador Egypt El Salvador Ghana Guinea Guinea Bissau Guyana Honduras India Indonesia Jamaica Jibuti Jordan Laos Lebanon Lesotho Madagascar Mali Malta Mauritania Mauritius Mozambique North Yemen Peru Philippines Republic of Cape Verde Sao Tome and Principe Senegal Sierra Leone Syria Tanzania Upper Volta Vietnam Zambia BODIES CRS ICRC LICROSS UNHCR NGO UNRWA WFP Reserve 300 p.m . 1 000 170 800 400 5 000 700 p.m . p.m . 600 500 3 000 31 000 1 500 1 000 350 1 500 1 000 350 100 500 300 200 800 700 1 000 1 000 p.m . 500 300 50 1 860 1 000 445 2 000 2 000 1 5 000 1 500 3 800 2 500 2 000 2 800 25 000 700 30 000 4 775 Port of shipment Port of shipment Port of unloading Free at destination Free at destination Port of shipment Port of shipment Port of shipment Port of shipment Port of unloading Port of unloading Port of shipment Port of shipment Port of unloading Port of shipment Port of shipment Port of unloading Port of shipment Port of unloading Port of shipment Free at destination Port of shipment Free at destination Port of shipment Port of unloading Port of shipment Port of unloading Port of shipment Port of shipment Port of shipment Port of unloading Port of unloading Port of shipment Port of unloading Port of shipment Port of unloading Free at destination Port of unloading Port of shipment Free at destination Free at destination Free at destination Free at destination Free at destination Free at destination Free at destination (') Total 1 50 000 (') Emergency schemes may include financing to cover the cost of transport between the port of shipment and the place of destination and the cost of distribution where aid is channelled via a specialized body . Such financing may be wholly or partly in the form of a lump sum contribution .